

115 HR 5893 IH: Energizing American Shipbuilding Act
U.S. House of Representatives
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5893IN THE HOUSE OF REPRESENTATIVESMay 21, 2018Mr. Garamendi (for himself, Mr. Hunter, Mr. Courtney, and Mr. Wittman) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require a certain percentage of liquefied natural gas and crude oil exports be transported on
			 United States-built and United States-flag vessels, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Energizing American Shipbuilding Act. 2.National policy on strategic energy asset export transportation (a)LNG exports (1)FindingsCongress finds the following:
 (A)Liquefied natural gas (LNG) is an explosive gas that can be hazardous to national import and export terminals and ports when mishandled.
 (B)LNG is a strategic national asset, the export of which will be used to preserve the United States tanker fleet and skilled mariner workforce that are essential to national security.
 (C)For the safety and security of the United States, LNG should be exported on vessels documented under the laws of the United States.
 (2)RequirementSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following:  (g)Transportation of exports of LNG on vessels built in the United States and documented under laws of the United States (1)Condition for approvalAs a condition for approval of any authorization to export liquefied natural gas, the Secretary of Energy shall require the applicant to transport the authorized exports on vessels that meet the requirements described in paragraph (2) (including vessels with respect to which a waiver is in place for the requirement under paragraph (2)(D)), so as to ensure the following:
 (A)Starting in 2024, a minimum of two percent of the liquefied natural gas exported by vessel each year is transported on such vessels.
 (B)Starting in 2026, a minimum of three percent of the liquefied natural gas exported by vessel each year is transported on such vessels.
 (C)Starting in 2028, a minimum of five percent of the liquefied natural gas exported by vessel each year is transported on such vessels.
 (D)Starting in 2030, a minimum of seven percent of the liquefied natural gas exported by vessel each year is transported on such vessels.
 (E)Starting in 2032, a minimum of eight percent of the liquefied natural gas exported by vessel each year is transported on such vessels.
 (F)Starting in 2034, a minimum of ten percent of the liquefied natural gas exported by vessel each year is transported on such vessels.
 (G)Starting in 2036, a minimum of eleven percent of the liquefied natural gas exported by vessel each year is transported on such vessels.
 (H)Starting in 2038, a minimum of thirteen percent of the liquefied natural gas exported by vessel each year is transported on such vessels.
 (I)Starting in 2040, a minimum of fifteen percent of the liquefied natural gas exported by vessel each year is transported on such vessels.
 (2)Requirements for vesselsA vessel meets the requirements described in this paragraph if— (A)the vessel is built in the United States;
 (B)the vessel is documented under the laws of the United States; (C)all major components of the hull or superstructure of the vessel are manufactured (including all manufacturing processes from the initial melting stage through the application of coatings for iron or steel products) in the United States; and
 (D)the components of the vessel listed in paragraph (3) are manufactured in the United States. (3)ComponentsThe components of a vessel listed in this paragraph are the following components:
 (A)Air circuit breakers. (B)Welded shipboard anchor and mooring chain with a diameter of four inches or less.
 (C)Powered and non-powered valves in Federal Supply Classes 4810 and 4820 used in piping. (D)Machine tools in the Federal Supply Classes for metal-working machinery numbered 3405, 3408, 3410 through 3419, 3426, 3433, 3438, 3441 through 3443, 3445, 3446, 3448, 3449, 3460, and 3461.
 (E)Auxiliary equipment for shipboard services, including pumps. (F)Propulsion equipment, including engines, reduction gears, and propellers.
 (G)Shipboard cranes. (H)Spreaders for shipboard cranes.
 (4)Waiver authorityThe Secretary of Energy may waive the requirement under paragraph (2)(D) with respect to a component of a vessel if the Maritime Administrator determines that—
 (A)application of the requirement would cause unreasonable costs or delays to be incurred in building the vessel; or
 (B)such component is not manufactured in the United States in sufficient and reasonably available quantities of a satisfactory quality.
 (5)Opportunities for licensed and unlicensed marinersEach Federal official responsible for the issuance of a permit authorizing the export of liquefied natural gas shall require, as a condition and term of the permit, that the permittee provide opportunities for United States licensed and unlicensed mariners to receive experience and training necessary to become credentialed in working on a vessel transporting liquified natural gas..
 (b)Crude oilSection 101 of title I of division O of the Consolidated Appropriations Act, 2016 (42 U.S.C. 6212a) is amended—
 (1)in subsection (b), by striking subsections (c) and (d) and inserting subsections (c), (d), and (e); (2)by redesignating subsection (e) as subsection (f); and(3)by inserting after subsection (d) the following:
					
						(e)Transportation of exports of crude oil on vessels built in the United States and documented under
			 laws of the United States
 (1)ConditionAs a condition to export crude oil, the President shall require an applicant to transport the exports on vessels that meet the requirements described in paragraph (2) (including vessels with respect to which a waiver is in place for the requirement under paragraph (2)(D)), so as to ensure the following:
 (A)Starting in 2023, a minimum of one percent of crude oil exported by vessel each year is transported on such vessels.
 (B)Starting in 2026, a minimum of four percent of crude oil exported by vessel each year is transported on such vessels.
 (C)Starting in 2029, a minimum of eight percent of crude oil exported by vessel each year is transported on such vessels.
 (D)Starting in 2032, a minimum of ten percent of crude oil exported by vessel each year is transported on such vessels.
 (2)Requirements for vesselsA vessel meets the requirements described in this paragraph if— (A)the vessel is built in the United States;
 (B)the vessel is documented under the laws of the United States; (C)all major components of the hull or superstructure of the vessel are manufactured (including all manufacturing processes from the initial melting stage through the application of coatings for iron or steel products) in the United States; and
 (D)the components of the vessel listed in paragraph (3) are manufactured in the United States. (3)ComponentsThe components of a vessel listed in this paragraph are the following components:
 (A)Air circuit breakers. (B)Welded shipboard anchor and mooring chain with a diameter of four inches or less.
 (C)Powered and non-powered valves in Federal Supply Classes 4810 and 4820 used in piping. (D)Machine tools in the Federal Supply Classes for metal-working machinery numbered 3405, 3408, 3410 through 3419, 3426, 3433, 3438, 3441 through 3443, 3445, 3446, 3448, 3449, 3460, and 3461.
 (E)Auxiliary equipment for shipboard services, including pumps. (F)Propulsion equipment, including engines, reduction gears, and propellers.
 (G)Shipboard cranes. (H)Spreaders for shipboard cranes.
 (4)Waiver authorityThe President may waive the requirement under paragraph (2)(D) with respect to a component of a vessel if the Maritime Administrator determines that—
 (A)application of the requirement would cause unreasonable costs or delays to be incurred in building the vessel; or
 (B)such component is not manufactured in the United States in sufficient and reasonably available quantities of a satisfactory quality.
 (5)Opportunities for licensed and unlicensed marinersThe Maritime Administrator shall ensure that each exporter of crude oil by vessel provides opportunities for United States licensed and unlicensed mariners to receive experience and training necessary to become credentialed in working on such vessels..
				